DETAILED ACTION   
Claim Objections
1.	Claims 1, 11 are objected to because of the following informalities:
          In claim 1, lines 2, 3 “a first semiconductor substrate including a plurality of pixels and a first multilayer wiring layer” should be changed to – a first semiconductor substrate section including a plurality of pixels and a first multilayer wiring layer ---
In claim 1, lines 8 - 9 “a second semiconductor substrate including a logic circuit and a second multilayer wiring layer” should be changed to – a second semiconductor substrate section including a logic circuit and a second multilayer wiring layer—
In claim 11, lines 3, 4 “forming a plurality of pixels and a first multilayer wiring layer in a first semiconductor substrate” should be changed to – forming a plurality of pixels and a first multilayer wiring layer in a first semiconductor substrate section ---
In claim 11, lines 9, 10 “forming a logic circuit and a second multilayer wiring layer in a second semiconductor substrate” should be changed to – forming a logic circuit and a second multilayer wiring layer in a second semiconductor substrate section ---

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claim(s) 1 – 5, 10 – 15, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by UYA et al. (2008/0265296).
With regard to claim 1, UYA et al. disclose a solid-state imaging device (an imaging device in fig. 1, including transistors forming logic circuits functioning as a solid-state imaging device) comprising: 
a first semiconductor substrate (a first semiconductor part 1 functioning as a first semiconductor substrate) including a plurality of pixels (for example, see paragraph [0030]) and a first multilayer wiring layer (conductive electrodes 23, 24 functioning as a first multilayer wiring layer), the first multilayer wiring layer (23, 24) including a first connecting interconnect (referred to as “24A” by examiner’s annotation shown in fig. 1 below) and a first plurality of electrically-conductive components (referred to as “24B” by examiner’s annotation shown in fig. 1 below) disposed in a same layer (24) as the first connecting interconnect (24A); and
a second semiconductor substrate (a second semiconductor part 2 functioning as a second semiconductor substrate) including a logic circuit (a CMOS circuit including transistors having gate 37, and areas 36, 38, functioning as a logic circuit) and a second multilayer wiring layer (conductive electrodes 33, 34, 35 functioning as a second multilayer wiring layer), the second multilayer wiring layer (33, 34, 35) including a second connecting interconnect (referred to as “33A” by examiner’s annotation shown in fig. 1 below) and a second plurality of electrically-conductive components (referred to as “33B” by examiner’s annotation shown in fig. 1 below) disposed in a same layer (33) as the second connecting interconnect (33A), wherein
the first semiconductor substrate (1) and the second semiconductor substrate (2) are bonded such that the first multilayer wiring layer (23, 24) and the second multilayer wiring layer 
the first plurality of electrically-conductive components (24B) are strip-shaped, extend in a first direction (Y-direction), have a first width (referred to as “X1” by examiner’s annotation shown in fig. 1 below) in a second direction (X-direction), and are arranged at a first interval (referred to as “d1” by examiner’s annotation shown in fig. 1 below) in the second direction (X-direction), and
the second plurality of electrically-conductive components (33B) are strip-shaped, extend in the first direction (Y-direction), have a second width (referred to as “X2” by examiner’s annotation shown in fig. 1 below) in the second direction (X-direction), and are arranged at a second interval (referred to as “d2” by examiner’s annotation shown in fig. 1 below) in the second direction (X-direction).

    PNG
    media_image1.png
    709
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    591
    media_image2.png
    Greyscale


claims 2, 12, UYA et al. disclose the first plurality of electrically-conductive components (24B) and the second plurality of electrically-conductive components (33B) are arranged to overlap with each other, such that a whole of the bonding surface (a whole of the bonding surface is the whole interface of the first and second semiconductor substrates) is covered in a plan view perspective (fig. 1).
With regard to claims 3, 13, UYA et al. disclose the first width (X1) is larger than the second interval (d2), and the second width (X2) is larger than the first interval (d1).
With regard to claims 4, 14, UYA et al. disclose the second width (X2) is larger than the first width (X1).
With regard to claims 5, 15, UYA et al. disclose the second interval (d2) is smaller than the first interval (d1).
With regard to claims 10, 20, UYA et al. disclose the solid-state imaging device functioning as a back-illuminated light detecting device. (Although the applicant uses terms different to those of UYA et al. to label/describe the claimed invention to have the light detecting device as a back-illuminated light detecting device, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.)


claim 11, UYA et al. disclose a method of manufacturing a solid-state imaging device (an imaging device in fig. 1 functioning as a solid-state imaging device), the method comprising:
forming a plurality of pixels (for example, see paragraph [0030]) and a first multilayer wiring layer (conductive electrodes 23, 24 functioning as a first multilayer wiring layer) in a first semiconductor substrate (a first semiconductor part 1 functioning as a first semiconductor substrate), the first multilayer wiring layer (23, 24) including a first connecting interconnect (referred to as “24A” by examiner’s annotation shown in fig. 1 below) and a first plurality of electrically-conductive components (referred to as “24B” by examiner’s annotation shown in fig. 1 below) disposed in a same layer (24) as the first connecting interconnect (24A); and
forming a logic circuit (a CMOS circuit including transistors having gate 37, and areas 36, 38, functioning as a logic circuit) and a second multilayer wiring layer (conductive electrodes 33, 34, 35 functioning as a second multilayer wiring layer) in a second semiconductor substrate (a first semiconductor part 2 functioning as a second semiconductor substrate), the second multilayer wiring layer (33, 34, 35) including a second connecting interconnect (referred to as “33A” by examiner’s annotation shown in fig. 1 below) and a second plurality of electrically-conductive components (referred to as “33B” by examiner’s annotation shown in fig. 1 below) disposed in a same layer (33) as the second connecting interconnect (33A), and
bonding the first semiconductor substrate (1) and the second semiconductor substrate (2) such that the first multilayer wiring layer (23, 24) and the second multilayer wiring layer (33, 34, 35) face each other at a bonding surface (an interface surface) between the first semiconductor substrate (1) and the second semiconductor substrate (2), wherein
.

    PNG
    media_image1.png
    709
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    591
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 6, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UYA et al. (2008/0265296).
With regard to claims 6, 16, Figure 1 of the UYA et al. reference  (shown below) does appear to show a pitch (referred to as “p1” by examiner’s annotation shown in fig. 1 below) of the first plurality of electrically-conductive components (24B) is equal to a pitch (referred to as “p2” by examiner’s annotation shown in fig. 1 below) of the second plurality of electrically-conductive components (33B), as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that a pitch (referred to as “p1” by examiner’s annotation shown in fig. 1 below) of the first plurality of electrically-conductive components (24B) is equal to a pitch (referred to as “p2” by examiner’s annotation shown in fig. 1 below) of the second plurality of electrically-conductive components (33B) as seemingly shown [see MPEP 2125].

    PNG
    media_image3.png
    770
    592
    media_image3.png
    Greyscale


prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}
6.	Claims 7, 8, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UYA et al. (2008/0265296) in view of fig. 22 of Applicant’s Prior Art (APA).
With regard to claims 7, 8, 17, 18, UYA et al. do not clearly disclose material of the first and second plurality of electrically-conductive components is made of Cu.
However, APA discloses material of the first and second plurality of electrically-conductive components (133, 142, 145, 146) is made of Cu. (for example, page 6 of Applicant specification, fig. 22).

    PNG
    media_image4.png
    725
    607
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the UYA et al.’s device to have material of the first and second plurality of electrically-conductive components is made of Cu as taught by APA in order to enhance the reliability of the electrical connection between the vias and the semiconductor patterns for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

s 9, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UYA et al. (2008/0265296) in view of Kaneko (9,110,205).
With regard to claims 9, 19, UYA et al. disclose the first plurality of electrically-conductive components (24B) and the second plurality of electrically-conductive components (33B) are inherently configured to block at least some light, but UYA et al. do not clearly disclose the component are configured to block the light having a wavelength of about 1 micrometer
However, Kaneko discloses the components (light shielding layers functioning as the components) are configured to block the light having a wavelength of about 800 nm = 0.8 micrometer or 1300 nm = 1.3 micrometer wherein the 0.8 or 1.3 micrometer is close to about 1 micrometer. (for example, column 3, lines 27 - 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the UYA et al.’s device to have the components (14) is configured to block the light having a wavelength of about 800 nm = 0.8 micrometer or 1300 nm = 1.3 micrometer wherein the 0.8 or 1.3 micrometer is close to about 1 micrometer as taught by Kaneko in order to to block light in the visible light region for the prevention of noise for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826